DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 02/22/21 have been entered. Claims 1-25 are currently pending where claim 25 is newly added. The proposed amendments are sufficient to overcome each and every claim objection and claim rejection set forth in the Non-Final Office Action dated 10/22/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben hereinafter) in view of US 2014/0199180 (Schoendorff hereinafter).
Regarding claim 1, Mayleben teaches a dual sump pump system (¶ 2 and 92 with Figure 17) that discloses a primary AC pump (Pump 902, ¶ 57 and 69) and a secondary DC pump (Back-
Mayleben is silent with respect to the primary controller being electrically connected to both the primary AC pump and the secondary DC pump for operating the primary AC pump and the secondary DC pump.
However, Schoendorff teaches a pump controller (¶ 1) that discloses the use of a common primary controller (Figure 1, Controller 20) between a primary pump (Figure 1, Primary Pump 50) and a back-up pump (Figure 1, Back-up pump 52 per ¶ 62 and 70).
It would have been obvious before the effective filing date of the claimed invention to modify the connection between the primary controller, primary AC pump, and secondary DC pump of Mayleben with the electric connection of Schoendorff to allow for direct 
Regarding claim 6, Mayleben’s modified teachings are described above in claim 7 where Schoendorff would further disclose the primary controller includes a processor programmed to perform a battery health check (¶ 70 of Schoendorff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the back-up pump battery system of Mayleben with the battery health monitoring of Schoendorff to monitor the battery and ensure it is at a proper level.
Regarding claim 7, Mayleben’s modified teachings are described above in claim 7 where the combination of Mayleben and Schoendorff would further disclose a battery charging circuit electrically connected to the back-up battery for charging the back-up battery when power conditions are uninterrupted (¶ 93 of Mayleben), and having a battery health monitoring circuit for monitoring battery health (¶ 70 if Schoendorff).
Regarding claim 8, Mayleben’s modified teachings are described above in claim 7 where the combination of Mayleben and Schoendorff would further disclose that the battery health monitoring circuit includes a display for displaying indicia indicative of the battery health and an alarm for alerting a user to a problem with the back-up battery based on the monitored battery health (¶ 94 of Mayleben and ¶ 60 and 135 of Schoendorff detail the use of alarms and notifications).
Regarding claim 9
Regarding claim 10, Mayleben’s modified teachings are described above in claim 8 where the combination of Mayleben and Schoendorff would further disclose the display is at least one of a light, a digital display, an analog display, and a mechanical indicator (¶ 94 of Mayleben and ¶ 60/135 of Schoendorff).
Regarding claim 11, Mayleben’s modified teachings are described above in claim 8 where the combination of Mayleben and Schoendorff would further disclose that the primary controller includes a communication device for transmitting notifications about the pump system to a user (¶ 94 of Mayleben and ¶ 60 of Schoendorff).
Regarding claim 12, Mayleben’s modified teachings are described above in claim 8 where the combination of Mayleben and Schoendorff would further disclose that the communication device includes a transceiver for connecting the primary controller to a wireless network to transmit the notification via the network (¶ 60 of Schoendorff).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) and further in view of US 2005/0281679 (Niedermeyer hereinafter).
Regarding claim 2, Mayleben’s teachings are described above in claim 1 but fails to disclose that the solid-state primary switch includes a pneumatic pressure transducer that utilizes pressure differentials to determine when one or more of the pumps should be operated.
However, Niedermeyer teaches a sump pump controller (¶ 1) that discloses a solid state primary switch that includes a pneumatic pressure transducer that utilizes pressure differentials to determine when one or more of the pumps should be operated (¶ 7, 29, and 31-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solid state switches for fluid level detection as taught by Niedermeyer into the sensing unit of Mayleben to utilize pressure instead of a liquid 
Regarding claim 3, Mayleben’s modified teachings are described above in claim 2 where the combination of Mayleben and Niedermeyer would further disclose that the primary controller includes a processor programmed to activate the primary AC pump when the pneumatic pressure transducer indicates that a threshold fluid level has been reached (¶ 59-61, 66, and 69 of Mayleben with ¶ 29 and 31-33 of Niedermeyer detailing that the pressure thresholds active the pump system).
Regarding claim 4, Mayleben’s modified teachings are described above in claim 3 where the combination of Mayleben and Niedermeyer would further disclose that the processor is programed to activate the secondary DC pump when the regular power conditions are interrupted and when the threshold fluid level has been reached (Niedermeyer ¶ 33 with ¶ 93 of Mayleben).
Regarding claim 5, Mayleben’s modified teachings are described above in claim 3 where the combination of Mayleben and Niedermeyer would further disclose that the processor is programmed to activate the secondary DC pump when the primary AC pump is not lowering the fluid level at a sufficient rate or in a sufficient amount of time (¶ 33 of Niedermeyer).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 2810345 (Englesson hereinafter).
Regarding claim 13, Mayleben’s teachings are described in claim 1 but are silent with respect to the primary AC pump and secondary DC pump are connected to a diverter valve that diverts fluid flowing from one of the pumps toward a discharge pipe that the pump system is connected to and hinders fluid from backflowing or recirculating back into the other pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separate discharge channels of the pumps to a single discharge channel per the teachings of Englesson to use fewer parts during installation. 
Regarding claim 14, Mayleben’s modified teachings are described above in claim 13 where the combination of Mayleben and Englesson would further disclose that the diverter valve (Englesson Valve 7) includes first (8) and second inlets (9), one common outlet (6) and a diverter body (10) positioned between the inlets, the first inlet being in fluid communication with the primary AC pump and the second inlet being in fluid communication with the secondary DC pump (Inherent of the combination), and the diverter body being movable between: a first position wherein the diverter body blocks the second inlet and allows fluid to flow from the primary AC pump to the common outlet while hindering fluid flow into the second inlet (Column 2 Lines 1-10 of Englesson); and a second position wherein the diverter body blocks the first inlet and allows fluid to flow from the secondary DC pump to the common outlet while hindering fluid flow into the first inlet (Column 2 Lines 1-10 of Englesson).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view US 2014/0199180 (Schoendorff) in view of US 2810345 (Englesson) and further in view of US 8875729 (Bramble hereinafter) as evidenced by Fundamentals of Fluid Mechanics (Wiley hereinafter).
Regarding claim 15, Mayleben’s modified teachings are described above in claim 14 where Englesson teaches a first fluid passage extending between the primary AC pump and the common outlet includes a curve or bend (Figure 3 of Englesson shows the curve from the passage 8 to the common outlet 6), and a second fluid passage extending between the secondary DC pump and the common outlet forms a fluid passage (Englesson Passage along 9 from pump 2).
Mayleben is silent with respect to a linear fluid passage which allows the second fluid passage to provide less fluid resistance than the first fluid passage to allow the secondary DC pump to operate more efficiently since it is powered by the back-up battery and not an AC power supply.
However, Bramble teaches a sump pump (Figure 3) that discloses a second fluid passage extending between the secondary DC pump and the common outlet forms a linear fluid passage which allows the second fluid passage to provide less fluid resistance than the first fluid passage to allow the secondary DC pump to operate more efficiently since it is powered by the back-up battery and not an AC power supply (Figure 3 shows the secondary pump 22 with a linear outlet into a common discharge line. The provided excerpt from Wiley states that the less of a curve present in a pipe there will be less head loss (Page 442 as provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of eh claimed invention to modify the separate to common discharge of the dual pumps to have a straight pipe from the back-up pump to minimize the head loss in the pipe per Wiley as stated above.
Regarding claim 16, Mayleben’s modified teachings are described above in claim 15 where the combination of Mayleben, Englesson, and Bramble would further disclose that the curve or bend of the first fluid passage is between 45°-90° and the second fluid passage is .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 2011/0150676 (Buzit hereinafter).
Regarding claim 17, Mayleben’s teachings are described in claim 1 but are silent with respect to a connector for connecting the primary AC pump to the secondary DC pump so that the pumps may be moved or placed together as an assembly.
However, Buzit teaches a dual sump pump system (Figure 2) that discloses a connector for connecting the primary AC pump to the secondary DC pump so that the pumps may be moved or placed together as an assembly (Connector 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dual pumps of Mayleben with the connected dual pumps of Buzit to allow for easier installation.
Regarding claim 18, Mayleben’s modified teachings are described above in claim 17 where the combination of Mayleben and Buzit would further disclose the connector (Buzit 12) is a coupling that has a first interface for aligning with a first AC pump outlet (Interface 54 on the left side of the figure 2) and a second interface for aligning with a second DC pump outlet (Interface 54 on the right side as seen in Figure 2) so that the pumps may be connected to one another and moved or placed together as an assembly.
Regarding claim 19.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 2011/0150676 (Buzit) and further in view of US 2005/0281679 (Niedermeyer).
Regarding claim 20, Mayleben’s modified teachings are described above in claim 18 but are silent with respect to the use of a pneumatic pressure transducer.
However, Niedermeyer teaches a sump pump controller (¶ 1) that discloses a pneumatic pressure transducer (¶ 7, 29, and 31-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solid state switches for fluid level detection as taught by Niedermeyer into the sensing unit of Mayleben to utilize pressure instead of a liquid level via simple substitution to obtain the known and predictable results of sensing the liquid of a target liquid.
The combination of Mayleben, Buzit, and Niedermeyer is silent with respect to the coupling defines a structure for connecting at least a portion of the pneumatic pressure transducer sensor to position the at least a portion of the pneumatic pressure transducer in a desired position in relation to the pumps. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the sensor in a desired position, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C)
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 2011/0150676 (Buzit) and further in view of EP 2712599 (Deshpande hereinafter).
Regarding claim 21, Mayleben’s modified teachings are described above in claim 17 but are silent with respect to the connector is a first mating member connected to the primary AC 
However, Deshpande teaches a compressor (Figures 2 and 3) that discloses the use of assembling multiple pumps together (Figures 2 and 3) where the resultant combination would yield connector is a first mating member connected to the primary AC pump and a second mating member connected to the secondary DC pump and the first and second mating members mate with one another to connect the pumps to one another (Mating members 41 and 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pumps of Mayleben with the integral formation of Deshpande to allow for interchangeability of the connected pumps.
Regarding claim 22, Mayleben’s modified teachings are described above in claim 21 where the combination of Mayleben and Deshpande would further disclose that the first mating member is one of a male or female mating structure and the second mating structure is the other of a female or male mating structure so that the mating members interconnect with one another to connect the pumps together (Deshpande Figure 2 shows the mating members 41 and 43 being a male and female mating structure).
Regarding claim 23, Mayleben’s modified teachings are described above in claim 17 but are silent with respect to the connector is a member that extends from a top or side surface of the primary AC pump to a top or side surface of the secondary DC pump to connect the pumps together.
However, Deshpande teaches a compressor (Figures 2 and 3) that discloses to the connector is a member that extends from a top or side surface of the primary AC pump to a top 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pumps of Mayleben with the integral formation of Deshpande to allow for interchangeability of the connected pumps.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 2011/0150676 (Buzit) in view of EP 2712599 (Deshpande) and further in view of US 2003/0049134 (Leighton hereinafter).
Regarding claim 24, Mayleben’s modified teachings are described above in claim 23 but are silent with respect to the member is a handle that interconnect the pumps so that they can be carried or placed as a connected assembly.
However, Leighton teaches a pump system (Figure 1) that discloses the use of a handle (Handle 36) such that the resultant combination would be a handle that interconnect the pumps so that they can be carried or placed as a connected assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sump pump assembly of Mayleben with the handle of Leighton to make moving the pump assembly easier.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) and further in view of US 2015/0378356 (Hefeeda hereinafter). 
Regarding claim 25, Mayleben’s modified teachings are described above in claim 1 but are silent with respect to the secondary controller is electrically connected to the primary AC pump and operate the primary AC pump when the primary controller malfunctions or fails.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second controller of Mayleben per Schoendorff with the teachings of Hefeeda to allow for built in system redundancy therefore allowing the pump system to operate as design in the event of a primary controller failure. 


Response to Arguments
Applicant’s arguments, see Arguments, filed 02/22/2021, with respect to the rejection(s) of claim 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2011/0010794 (Mayleben) in view of US 2014/0199180 (Schoendorff).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746